DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2, 4, 7-12, and 14 are objected to because of the following informalities:
Claim 1, at the next to last line, recites “said part-circular portion” but is presumed to mean --said part-circular sealing surface--.
Claim 1, at the next to last line, recites “said valve pocket” but is presumed to mean --said valve poppet--.
Claim 1, at the next to last line, recites “said recesses formed” but is presumed to mean --said recess is formed--.
Claims 2, 4, 7-12, and 14 are objected to as they depend from claim 1.
Claim 4, at line 2, recites “a cylindrical seal” but is presumed to mean --an o-ring seal-- so as to be in agreement with the terminology of claim 1 from which the claim depends.
Claim 4, at line 2, recites “said part-circular portion” but is presumed to mean --said part-circular sealing surface--.
Claim 14, at line 2, recites “a cylindrical seal” but is presumed to mean --an o-ring seal-- so as to be in agreement with the terminology of claim 1 from which the claim depends.
Claim 14, at lines 2-3, recites “said part-circular portion” but is presumed to mean --said part-circular sealing surface--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art (see Fig. 1 and associated description in US 2020/0159260) in view of Rozek (US 6,135,144).	
	As to claims 1-2, applicant’s admitted prior art includes a bypass system 600 (Fig. 1) comprising:
	a source 26 of a fluid to be cooled;
	a heat exchanger 28 for selectively cooling the fluid;
	a bypass valve 20 mounted on a line 17 to selectively bypass the fluid prior to reaching the heat exchanger 28, said bypass valve 20 including a valve poppet 22, a valve seat 24, a piston 40, a valve housing 45, and a wax portion 36, said piston 40 movable along an axis within the valve housing 45 allowing movement of said valve poppet 22 toward and away from the valve seat 24, said wax portion 36 expands as temperature increases and causes the poppet 22 to move against the seat 24, said wax portion 36 cools if the temperature lowers such that the valve poppet 22 moves away from the valve seat 24, there being a sealing surface on the poppet 22 in sealing contact with the seat 24 (paragraphs 15 and 18);

	said piston 40 moving away from the valve seat 24 as the wax portion 36 expands and said valve poppet 22 moves towards the seat 24 (paragraph 18).
	The sealing surface of the valve 20 in the admitted prior art is not part-circular in a plane in which the axis lies, the valve poppet 22 is not part-spherical about said axis, and the seat 24 does not have a corner selectively in contact with the poppet 22 to provide the seal. However, Rozek teaches that it is known to utilize a valve poppet 164 that has a sealing surface that is part circular in a plane in which a movement axis of the valve lies, wherein the poppet 164 is part-spherical about said axis and the poppet 164 selectively contacts a seat 158 that has a corner (Fig. 9). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the prior art to include a poppet and seat in the manner as claimed and taught by Rozek in order to provide a fluid tight seal when the valve is closed (Rozek, col. 5, lines 18-21).
	As to claim 7, the admitted prior art teaches the piston 40 having a remote extension at the leftmost portion (as shown in Fig. 1) of the cylinder 40 guided within a cylinder in a piston guide 43, a return spring 42 received within said piston guide 43 and said piston guide 43 being received within a cylinder in an outer housing 47.
	As to claim 8, the admitted prior art teaches the outer housing 47 defining an enlarged portion receiving a second spring 46, and a smaller chamber at a left most end (as shown in Fig. 1) of the outer housing 47 capable of guiding the remote extension.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art in view of Rozek as applied above, and further in view of Lamb (US 2012/0247582).
	As to claims 9, the modified prior art apparatus does not explicitly teach a piston guide chamber with an enlarged portion receiving the return spring and a second smaller portion guiding the extension as claimed. However, Lamb teaches a piston guide chamber having an enlarged portion receiving a return spring 84 and a second smaller portion guiding a piston extension (see annotated figures). As such it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the prior art valve to include a piston guide chamber with an enlarged portion receiving the return spring and a second smaller portion guiding the extension as taught by Lamb in order to provide a valve that can be conveniently assembled using said guide portions.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art in view of Rozek and Lamb as applied above, and further in view of Kanda (US 2018/0156345).
	As to claims 10-11, the modified prior art apparatus does not explicitly teach flats as claimed. However, Kanda teaches that it is known to provide passages in a valve to prevent hydraulic lock (paragraph 14). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify the valve to include flats as claimed because it would prevent a valve malfunction due to hydraulic lock.
	As to claim 12, the modified valve includes the limitations of the claim as discussed in the rejections above.

Claims 1, 4, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art (see Fig. 1 and associated description in US 2020/0159260) in view of Kershaw (US 7,225,830).
	As to claims 1 and 4, applicant’s admitted prior art, as noted above, teaches most of the limitations of the claim but does not explicitly include a sealing surface that is part-circular in a plane in which the axis lies, wherein the valve poppet 22 has a recess that receives an O-ring seal providing the sealing surface, wherein the recess is formed in a frusto-conical surface of the valve poppet 22. However, Kershaw teaches that it is known to utilize O-rings 30 with part-circular sealing surfaces, wherein a valve poppet 23 has a recess 29 formed in a frusto-conical surface to receive the O-ring 30 (Figs. 1-2). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the prior art to include a poppet and with a recess and O-ring in the manner as claimed and taught by Kershaw in order to form a fluid tight seal in a manner that prevents jamming of the poppet (Kershaw, col. 6, lines 12-17).
	As to claims 7-8, applicant’s admitted prior art, as noted above, teaches the limitations of the claims.
	
Claims 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art in view of Kershaw, Lamb, and Kanda.
	As to claims 9-11 and 14, the modified apparatus meets the limitations of the claims in the same manner as discussed in the rejections above.

Annotated Figures

    PNG
    media_image1.png
    726
    992
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments, see pages 8-9, filed 2/2/2021, with respect to the claim rejections under 35 U.S.C. 102 & 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of applicant’s admitted prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763